Citation Nr: 1625192	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-27 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to a rating in excess of 40 percent, for degenerative disk disease and degenerative joint disease of the lumbosacral spine (previously evaluated as chronic low back pain), from June 13, 2011.

2.  Entitlement to a rating, in excess of 20 percent, for degenerative lumbar disc disease (previously rated as degenerative disk disease and degenerative joint disease of the lumbosacral spine (previously evaluated as chronic low back pain)), from January 13, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia which, in part, granted service connection for chronic low back pain, assigning a 10 percent disability rating effective August 27, 2007.  Thereafter, the Veteran perfected an appeal as to this decision.

In February 2011, the Veteran and his wife testified before a Decision Review Officer at the RO.  A transcript of this proceeding has been associated with the electronic file.  

Subsequently, in an April 2011 rating decision, the RO recharacterized the Veteran's low back disorder as degenerative disk disease and degenerative joint disease of the lumbosacral spine and increased the Veteran's disability rating for this disability from 10 percent to 20 percent disabling effective June 8, 2010, the date of a VA peripheral nerve examination showing lumbosacral flexion limited to 60 degrees.

In a December 2015 Board decision/remand, the Board denied a rating higler than 20 percent disability for the Veteran's lumbar spine disorder prior to June 8, 2010 but increased the Veteran's disability rating for the lumbar spine to 40 percent from June 8, 2010 to June 12, 2011 based on allegations of incapacitating episodes during the February 2011 RO hearing.  The Board remanded the issue of entitlement to an increased rating for the lumbar spine beginning June 13, 2011 for a contemporaneous examination based on a September 2015 statement from the Veteran's representative alleging a worsening of low back symptoms.

Pursuant to the December 2015 remand, the Veteran was afforded a VA spine examination in January 2016.  Thereafter, in a January 2016 rating decision, the RO essentially decreased the Veteran's disability rating for the low back by recharacterizing the low back disorder as degenerative lumbar disc disease and granting service connection for degenerative lumbar disc disease (previously rated as degenerative disk disease and degenerative joint disease of the lumbosacral spine (previously evaluated as chronic low back pain)), assigning a 20 percent disability rating effective January 13, 2016, the date of the most recent VA examination.  

In December 2015 correspondence, the Veteran raised the issues of entitlement to an increased rating for peripheral neuropathy of the left lower extremity and entitlement to service connection for polycythemia due to herbicide exposure as well as entitlement to service connection for depression, a cervical spine disorder, and a left knee disorder as secondary to the Veteran's service-connected disabilities.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is necessary in order to afford the Veteran his requested Board hearing.  In this regard, in August 2015 correspondence the Veteran indicated that he wished to testify at a Board video-conference hearing.  The Veteran has not yet been afforded his requested hearing.  Therefore, a remand is necessary in order to schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.702, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





